837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald W. JARVI, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-1816.
United States Court of Appeals, Sixth Circuit.
Jan. 15, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Judge.

ORDER

1
The plaintiff moves to proceed in forma pauperis on appeal from the district court's order granting summary judgment to the defendant in this Social Security case.  42 U.S.C. Sec. 423.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff filed for disability benefits, alleging that he suffers from a mental illness which prevents him from working.  The Secretary used the testimony of a vocational expert to show that the plaintiff was not disabled.  In the district court, the magistrate filed a report recommending that the Secretary's decision be affirmed.  Plaintiff did not file objections to the magistrate's report.  The district court then entered an order affirming the decision of the Secretary.


3
This court requires the filing of objections to the magistrate's report or else the party who fails to do so waives all issues on appeal.  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  The Supreme Court has upheld this rule.  Thomas v. Arn, 474 U.S. 140, 154-55 (1985).  Because the rule is a nonjurisdictional waiver provision, however, the court of appeals may excuse the default in the interests of justice.  474 U.S. at 155;  Kent v. Johnson, 821 F.2d 1220, 1223 (6th Cir.1987).


4
We have examined the merits of this case, and we agree with the district court that the Secretary's decision was supported by substantial evidence.  Therefore, the interests of justice do not require that an exception be made to the waiver rule.


5
The motion for in forma pauperis status is granted.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.